UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
DENISE KEMP,
Plaintiff, ORDER
- against - 20 Civ. 2270 (NSR)
REGENERON PHARMACEUTICALS, INC.,
Defendant.
Xx

 

Roman, D.J.:

The Court waives the Initial Pre-trial Conference and directs the parties to complete
a Case Management Plan and Scheduling Order (blank form attached hereto). Said Scheduling
Order shall be submitted to chambers by April 23, 2020. After review and approval of the
Scheduling Order, the Court will issue an Order of Reference to Magistrate Judge Judith C.
McCarthy for general pretrial purposes. The parties are directed to contact Judge McCarthy

within seven (7) business days of the date of the Order of Reference to schedule a conference.

Dated: White Plains, New York o oa ee

March 24, 2020 fo ° jp

Nas

Nelson S. Roman, U.S.D.J.

3[24| 220
UNITED STATES DISTRICT COURT Rev. Jan. 2012
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ix
CIVIL CASE DISCOVERY PLAN
Plaintiff(s), AND SCHEDULING ORDER
- against -
Defendant(s). CV (NSR)
x

This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

L.

All parties [consent] [do not consent] to conducting all further proceedings before a
Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The
parties are free to withhold consent without adverse substantive consequences. (If all
parties consent, the remaining paragraphs of this form need not be completed.)

This case [is] [is not] to be tried to a jury.

Joinder of additional parties must be accomplished by

 

Amended pleadings may be filed until

 

Interrogatories shall be served no later than , and responses
thereto shall be served within thirty (30) days thereafter. The provisions of Local Civil
Rule 33.3 [shall] [shall not] apply to this case.

First request for production of documents, if any, shall be served no later than

 

Non-expert depositions shall be completed by

 

I. Unless counsel agree otherwise or the Court so orders, depositions shall not be
held until all parties have responded to any first requests for production of
documents.

2s Depositions shall proceed concurrently.

3. Whenever possible, unless counsel agree otherwise or the Court so orders,

non-party depositions shall follow party depositions.
Any further interrogatories, including expert interrogatories, shall be served no later than

 

 

 

 

 

 

 

 

1. Requests to Admit, if any, shall be served no later than

10. Expert reports shall be served no later than

11. Rebuttal expert reports shall be served no later than

12. Expert depositions shall be completed by

13. Additional provisions agreed upon by counsel are attached hereto and made a part hereof.

14. ALL DISCOVERY SHALL BE COMPLETED BY

15. | Any motions shall be filed in accordance with the Court’s Individual Practices.

16. This Civil Case Discovery Plan and Scheduling Order may not be changed without leave
of Court (or the assigned Magistrate Judge acting under a specific order of reference).

17. The Magistrate Judge assigned to this case is the Hon.

18. If, after entry of this Order, the parties consent to trial before a Magistrate Judge, the
Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
Order consistent therewith.

19. The next case management conference is scheduled for , at

(The Court will set this date at the initial conference.)
SO ORDERED.

Dated: White Plains, New York

 

 

Nelson S. Roman, U.S. District Judge
